MEMORANDUM DECISION                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),                                         08/22/2017, 11:12 am

this Memorandum Decision shall not be                                               CLERK
                                                                                Indiana Supreme Court
regarded as precedent or cited before any                                          Court of Appeals
                                                                                     and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
S. Rod Acchiardo                                         Curtis T. Hill, Jr.
Tell City, Indiana                                       Attorney General of Indiana
                                                         Frances Barrow
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of:                                        August 22, 2017
J.J. (Minor Child)                                       Court of Appeals Case No.
A Child in Need of Services                              62A01-1701-JC-142
and                                                      Appeal from the Perry Circuit
                                                         Court
A.J. (Father)
                                                         The Honorable M. Lucy Goffinet,
Appellant-Respondent,                                    Judge

        v.                                               Trial Court Cause No.
                                                         62C01-1604-JC-78

The Indiana Department of
Child Services
Appellee-Petitioner.



Bradford, Judge.

Court of Appeals of Indiana | Memorandum Decision 62A01-1701-JC-142| August 22, 2017            Page 1 of 11
                                          Case Summary
[1]   Appellant-Respondent A.J. (“Father”) appeals the juvenile court’s

      determination that J.J. (“Child”) is a child in need of services (“CHINS”). In

      April of 2016, Appellee-Petitioner the Indiana Department of Child Services

      (“DCS”) received a report that Child’s mother (“Mother”) had physically

      attacked his sister and that Mother had been arrested as a result. Child was

      removed from the home and DCS filed a CHINS petition. Child was placed

      with a foster family because Father was on parole at the time. The juvenile

      court conducted a fact-finding hearing on December 14, 2016. On December

      22, 2016, the juvenile court entered its dispositional order, finding Child to be a

      CHINS.


[2]   Father argues that there was insufficient evidence to support the CHINS

      adjudication by the juvenile court. Specifically, he raises the following restated

      issues: (1) whether DCS produced sufficient evidence to support the finding

      that Child’s physical or mental condition is seriously impaired or endangered

      and (2) whether DCS produced sufficient evidence to support the finding that

      coercive intervention of the court is necessary. Concluding that DCS did

      produce sufficient evidence to establish by a preponderance of the evidence that

      Child’s physical or mental condition is seriously impaired or endangered and

      court intervention is necessary to ensure Child’s care, we affirm.



                            Facts and Procedural History

      Court of Appeals of Indiana | Memorandum Decision 62A01-1701-JC-142| August 22, 2017   Page 2 of 11
[3]   Family Case Manager (“FCM”) Shauncae Bighman received an initial report

      regarding a physical altercation between Mother and Child’s sister that

      occurred on April 11, 2016. The sister involved in the altercation was not

      Father’s child. When FCM Bighman went to the home to investigate, Mother

      had already been taken into custody.


[4]   The altercation occurred when Father dropped off Child and his other child at

      Mother’s house because the two children were living with Mother.1 Father

      witnessed Mother lunging at her daughter, the daughter trying to defend herself,

      and Mother throwing her to the ground. FCM interviewed Father and all of

      the children because they were all present for the altercation. 2


[5]   After interviewing the children, FCM Bighman called her supervisor, who

      instructed FCM Bighman to detain the children due to Mother’s incarceration.

      Father was not considered for placement because he was on parole at the time,

      was not Child’s custodial parent, and did not live at the address where the

      battery took place. On April 12, 2016, the Perry County DCS filed a petition

      alleging that Child was a CHINS.3


[6]   On July 24, 2016, three months after the battery incident, Father was charged

      with terroristic threatening and wanton endangerment. Father allegedly



      1
          Neither of these children was involved in the altercation.
      2
          Child was fourteen at the time that he witnessed the incident.
      3
        On October 12, 2016, Mother admitted to the allegations in the CHINS petition. On December 6, 2016,
      the juvenile court entered a dispositional order as to Mother.

      Court of Appeals of Indiana | Memorandum Decision 62A01-1701-JC-142| August 22, 2017        Page 3 of 11
      threatened to kill a man and the man’s baby and chased the man down the road

      at one hundred miles per hour. Father received misdemeanor convictions for

      the charges. The trial court sentenced Father to time served and two years of

      non-reporting probation and ordered him to stay five hundred feet away from

      the man that he threatened. Father had to change jobs because he and the man

      worked for the same employer at the time of the incident.


[7]   The juvenile court conducted a fact-finding hearing on December 14, 2016.

      During the hearing, evidence was presented regarding Father’s background and

      participation with DCS services. Specifically, the juvenile court heard evidence

      that Father was offered services from DCS during the underlying proceeding

      but chose to only participate in visitation services. Father’s visits, however,

      were inconsistent, with Father having cancelled multiple times due to being

      incarcerated or not having the financial means to visit. Father also told

      someone he worked with that he did not have the financial means to feed the

      children.


[8]   Father has one address in Cannelton, Indiana, that he uses for legal purposes

      and another in Cloverport, Kentucky. DCS has not inspected the home in

      Kentucky because it is out-of-state. Father’s other address is in a trailer park in

      Indiana, but he does not live there now. The children are currently placed with

      a couple in Tell City, Indiana.


[9]   Father works at Wilcox Trucking and Big O Tires in Hardinsburg, Kentucky.

      He earns approximately $9.00 per hour and, with overtime, makes


      Court of Appeals of Indiana | Memorandum Decision 62A01-1701-JC-142| August 22, 2017   Page 4 of 11
       approximately $400.00 per week. Father currently resides in a five-bedroom

       house with his girlfriend. His girlfriend is unemployed but receives $733.00 per

       month in disability. The girlfriend also has a previous history with child

       protective services.


[10]   Each month, Father pays $125 for rent for the Kentucky house, $125 for rent of

       the lot for the trailer in Indiana, and about $140 for housing expenses. In

       addition to car insurance and gasoline, Father pays $151.50 per week in child

       support. The child support is automatically taken out of Father’s paycheck.


[11]   Child takes medication for a seizure disorder. DCS did not obtain any

       information that Father would be capable of handling Child’s medical needs

       such as regular medication management and attendance at regular doctor

       appointments. While Father has attended doctor appointments in the past,

       Mother took Child to all of his regular doctor appointments. On December 22,

       2016, the juvenile court entered its dispositional order, finding Child to be a

       CHINS.



                                  Discussion and Decision
            I. Standard of Review and Statutory Requirements
[12]   In reviewing a juvenile court’s determination that a child is in need of services,

       “[w]e neither reweigh the evidence nor judge the credibility of the witnesses.”

       In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012). Instead, “[w]e consider only the




       Court of Appeals of Indiana | Memorandum Decision 62A01-1701-JC-142| August 22, 2017   Page 5 of 11
       evidence that supports the [juvenile] court’s decision and reasonable inferences

       drawn therefrom.” Id.


[13]   Here, the juvenile court entered only abbreviated findings and conclusions.

       (Unlike CHINS dispositional decrees, see Ind. Code § 31-34-19-10, a juvenile

       court is not required by statute to include formal findings in a CHINS fact-

       finding order, and neither party requested them under Indiana Trial Rule

       52(a)). “As to the issues covered by the findings, we apply the two-tiered

       standard of whether evidence supports the findings, and whether the findings

       support the judgment.” In re S.D., 2 N.E.3d 1283, 1287 (Ind. 2014). However,

       we review the remaining issues under the general judgement standard, under

       which a judgement ‘will be affirmed if it can be sustained on any legal theory

       supported by the evidence.” Id. (quoting Yanoff v. Muncy, 688 N.E.2d 1259,

       1262 (Ind. 1997).


               Also, as a general rule appellate courts grant latitude and
               deference to trial courts in family law matters. This deference
               recognizes a trial court’s unique ability to see the witnesses,
               observe their demeanor, and scrutinize their testimony, as
               opposed to this court’s only being able to review a cold transcript
               of the record.


       Matter of D.P., 72 N.E.3d 976, 980 (Ind. Ct. App. 2017).


[14]   DCS bears the burden of proving that a child is a CHINS by a preponderance of

       the evidence. Ind. Code § 31-34-12-3. Under Indiana Code section 31-34-1-1, a

       child under eighteen years old is a CHINS if:


       Court of Appeals of Indiana | Memorandum Decision 62A01-1701-JC-142| August 22, 2017   Page 6 of 11
               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


                        (A) the child is not receiving; and


                        (B) is unlikely to be provided or accepted without the
                        coercive intervention of the court.


       “That final element guards against unwarranted State interference in family life,

       reserving that intrusion for families ‘where parents lack the ability to provide for

       their children,’ not merely where they ‘encounter difficulty in meeting a child’s

       needs.’” In re S.D., 2 N.E.3d at 1287. Here, the court adjudicated Child as a

       CHINS under Indiana Code section 31-34-1-1 finding that “[t]he Child needs

       care, treatment or rehabilitation that Child is not receiving and is unlikely to be

       provided without the coercive intervention of the Court” and a “CHINS

       determination is in the best interest of the [C]hild.” Appellant’s App. p. 11.


        II. Whether the Juvenile Court’s CHINS Adjudication
                          is Clearly Erroneous
[15]   Father argues that the evidence does not support the juvenile court’s conclusion

       that Child is a CHINS. Specifically, Father argues that “[t]here is no evidence

       that the minor child has ever lacked food, shelter, clothing or any of his other

       needs.” Appellant’s Br. p. 9. DCS, however, contends that the fact that Child

       Court of Appeals of Indiana | Memorandum Decision 62A01-1701-JC-142| August 22, 2017   Page 7 of 11
       witnessed a domestic violence incident in his Mother’s home is sufficient for

       Child to be considered a CHINS because his physical or mental condition has

       been endangered or impaired. DCS also points to the fact that court

       intervention was necessary because Father is not capable of ensuring that Child

       receives the care he needs due to the fact that he does not have custody, is on

       parole, lacks financial means, and did not participate in the services offered to

       him by DCS.


                 A. Child’s Physical or Mental Condition is Seriously
                                Impaired or Endangered
[16]   DCS initially became involved with this matter when it received a report on

       April 11, 2016, that Child’s Mother had been in a physical altercation with

       Child’s sister. When FCM Bighman arrived at the home, Mother had already

       been taken into custody by law enforcement. FCM Bighman subsequently

       interviewed the witnesses and learned that Child was present when his Mother

       attacked his sister.

[17]           We note that a child’s exposure to domestic violence can support
               a CHINS finding.” “Moreover, the CHINS statute does not
               require the juvenile court and DCS to wait until a child is
               physically or emotionally harmed to intervene; rather, a child
               may be determined to be a CHINS if his or her physical or
               mental condition is endangered.


       K.B. v. Ind. Dep’t of Child Servs., 24 N.E.3d 997, 1003 (Ind. Ct. App. 2015). In

       this case, Child was fourteen years old when he witnessed his Mother attack his

       sister making him old enough to comprehend the violence.

       Court of Appeals of Indiana | Memorandum Decision 62A01-1701-JC-142| August 22, 2017   Page 8 of 11
[18]   Father contends that Child has never “lacked food, shelter, clothing or any of

       his other needs.” Appellant’s Br. p. 9. Father also contends that he “has a five-

       bedroom house, full-time employment and is fully willing and prepared to meet

       the food, shelter, clothing and care which his son J.J. may require.”

       Appellant’s Br. p. 9. These arguments are merely a request for this court to

       reweigh the evidence, which we will not do. In re K.D., 962 N.E.2d at 1253.


                               B. Coercive Authority of the Court
[19]   Father also challenges the necessity of the juvenile court’s coercive intervention.

       He repeats his claims that he is capable of providing Child with the food,

       shelter, clothing, and care that he needs. Father also points to the fact that

       there have been no allegations against him for misconduct or abuse. Father,

       however, misunderstands the purpose of CHINS proceedings. The focus of

       such proceedings is on the


               best interests of the child and whether the child needs help that
               the parent will not be willing or able to provide—not whether the
               parent is somehow “guilty” or “deserves” a CHINS adjudication.
               But that help comes not by invitation, but compulsion—imposing
               the court’s “coercive intervention” into family life. And a
               CHINS adjudication may have long-lasting collateral
               consequences for the family. The intrusion of a CHINS
               judgment, then, must be reserved for families who cannot meet
               those needs without coercion—not those who merely have
               difficulty doing so.


       In re S.D., 2 N.E. 3d 1283, 1285 (Ind. 2014).




       Court of Appeals of Indiana | Memorandum Decision 62A01-1701-JC-142| August 22, 2017   Page 9 of 11
[20]   As mentioned earlier, DCS first became involved with this case due to the

       domestic violence incident with Mother. There was also evidence from the

       Child’s sister that domestic violence was an ongoing issue. Father did not have

       custody of Child and was on parole at the time of the battery incident. Father

       was given the opportunity to receive services after Child was removed from

       Mother, but he only participated in visitation. In fact, Father was not even

       consistent about his visitation due to being incarcerated and not having the

       financial means to visit.


[21]   Of significant concern is the fact that just three months after the battery incident

       with Mother, on July 24, 2016, Father was charged with terroristic threatening

       and wanton endangerment. Father allegedly threatened to kill a man and his

       baby, and chased the man down the road at one hundred miles per hour. He

       was sentenced to two years of non-reporting probation. Any future arrests will

       result in Father’s incarceration.


[22]   Father claims he has a good job that would allow him to support Child. This

       claim, however, is inconsistent with his claim that he did not have the financial

       means to visit Child while he was placed with a foster family. The only

       evidence of Father meeting Child’s needs is that he pays child support, and it is

       automatically taken out of his paycheck. Having child support taken out of

       your paycheck is not the same as providing for the care, treatment, and

       rehabilitation of Child by managing his health needs and protecting him from

       exposure to domestic violence.



       Court of Appeals of Indiana | Memorandum Decision 62A01-1701-JC-142| August 22, 2017   Page 10 of 11
[23]   “We note that a “CHINS finding should consider the family’s condition not

       just when the case was filed, but also when it is heard.” In re S.D., 2 N.E.3d

       1283, 1290 (Ind. 2014). Here, at the time of the hearing, there was no evidence

       that Father had and would continue to have the ability to meet Child’s needs.

       The evidence shows that Father did not accept services from DCS and made no

       effort to show that he was capable of managing Child’s care and medication

       and ensuring that Child attended his regular doctor appointments without court

       intervention. All of Father’s arguments amount to a request that we reweigh

       the evidence, which we will not do. In re K.D., 962 N.E.2d at 1253.


[24]   The judgment of the juvenile court is affirmed.


       May, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 62A01-1701-JC-142| August 22, 2017   Page 11 of 11